387 U.S. 237 (1967)
MASCUILLI, ADMINISTRATRIX
v.
UNITED STATES.
No. 274.
Supreme Court of United States.
Decided May 22, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Abraham E. Freedman, Milton M. Borowsky and Martin J. Vigderman for petitioner.
Solicitor General Marshall, Assistant Attorney General Douglas and Alan S. Rosenthal for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed. Mahnich v. Southern S. S. Co., 321 U. S. 96; Crumady v. The Joachim Hendrik Fisser, 358 U. S. 423.
MR. JUSTICE HARLAN, MR. JUSTICE STEWART, and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.